Judgment affirmed, with costs. Cochrane, P. J., Van Kirk, Hinman and McCann, JJ., concur; Davis, J., dissents and votes for reversal on the grounds that the defendant signed and put in circulation spurious interim certificates of indebtedness not obligations of the corporation. The plaintiff became an innocent purchaser for value of one of these certificates and sustained loss. He may recover from the defendant for the latter’s breach of legal duty. (Downey v. Finucane, 205 N. Y. 251; McClure v. Central Trust Co., 165 id. 108; Glanzer v. Shepard, 233 id. 236; Bowerman v. Hamner, 250 U. S. 504; Second National Bk. v. Curtiss, 2 App. Div. 508; affd., 153 N. Y. 681; Miller v. Reynolds, 92 Hun, 400; Keeler v. Seaman, 47 Misc. 292.) The court disapproves the facts found in the plaintiff’s tenth proposed finding of fact and second proposed conclusion of law.